—In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Nassau County (Joseph, J.), dated January 28, 1998, which, after a certification conference, and over their objection, certified the case ready for trial.
Ordered that the appeal is dismissed, without costs or disbursements.
*600The order appealed from did not decide a motion made upon notice, and no appeal as of right lies therefrom (see, Sherwood v Roper, 237 AD2d 275, 276; Matter of Hartman v Smith, 207 AD2d 345, 346). No application has been made for permission to appeal. In light of the foregoing, the appeal is dismissed, and we do not consider the merits of the appellants’ arguments (see, CPLR 5701 [c]). Mangano, P. J., Sullivan, Goldstein and McGinity, JJ., concur.